CHARLES J. SCHUCK, Judge?.
These several claims arose by reason of an accident that happened on August 19, 1944, on the highway commonly termed “the narrows” in Marshall county, West Virginia. Claimants were in an automobile, driving north, when a state road truck, operated by a prisoner, collided with the said car from the rear, completely demolishing the car and slightly injuring occupants. Liability on the part of the state road commission was admitted by the respondent and we are concerned here only with the amount of damages sustained by each claimant.
The testimony shows, with reference to, the claimant Robert Ragase, that he was the owner of the automobile, that the said automobile was so badly damaged as to be useless and beyond repair. The testimony further shows that the ceiling price at the present time for the said automobile was approximately $900.00. Claimant Ragase was carrying valuable property in the nature of cameras, film, reflectors and other incidental equipment, part of which was used in connection with his occu*65pation and profession. He sustained some injuries, which required treatment and for which his hospital and doctor bills amounted to approximately $55.00 or $60.00. Taking into consideration the nature of the injuries, and the fact that they were not serious in any way, together with his property loss, we feel that an award of $1500.00 would be proper and would fully cover all damages, both to himself and to his property, that the claimant Ragase has sustained. Accordingly an award is made in the amount of fifteen hundred dollars ($1500.00).
The claimant Clarence Brown was rendered unconscious at the time from the blow occasioned by the impact of the automobile and truck and was obliged to pay a doctor bill and hospital bill amounting to approximately $40.00. He also was obliged to purchase new eyeglasses, which, together with the examination, entailed an outlay of $35.00. He lost twp weeks' work. In view of the nature of his injuries and his property loss, it is our opinion that he is entitled to an award of two hundred and fifty dollars ($250.00), and we recommend this award accordingly.
The claimant Mary Alice Emerick’s injuries were very minor, and while her legs and thighs were bruised no injuries of any consequence were sustained. She had no doctor bill, although she maintains this was occasioned by reason of the fact that a relative of hers was a doctor and through courtesy of the profession she was not charged for any service. She did sustain the loss of a suitcase, a pocketbook and shoes, and some other personal property. Considering the nature of her injuries and her property loss as well we are of the opinion she is entitled to an award of one hundred dollars ($100.00) and recommend an award in that amount.